210 F.2d 656
SUN PUBLISHING COMPANY, Appellant,v.George C. DAVIS, Appellee.
No. 11852.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1954.

Appeal from the United States District Court for the Western District of Tennessee; Marion Speed Boyd, Judge.
Pigford & Key, Jackson, Tenn., for appellant.
Charles L. Hancock and Jack Manhein, Jackson, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that appellant conceded that only questions of fact are involved;


3
And it appearing that the District Court, sitting without a jury, made careful and extensive findings of fact which are supported by substantial evidence;


4
It is ordered that the judgment of the District Court be and it is hereby affirmed for the reasons stated in the findings of fact and conclusions of law filed by the District Court.